DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 30 and 31 by the amendment submitted by the applicant(s) filed on June 30, 2022.  Claims 25, 26, 28 – 33, 38 – 40, 42 and 49 – 55 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claims 31 - 33 are withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claims 30 – 33 are withdrawn due the current amendments.
The previous 112(d) paragraphs rejections of claims 30 – 33 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 – 26, 28 – 31, 38 – 40, 42, 49 – 51 and 54 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021).

Annotation Figure 2

    PNG
    media_image1.png
    256
    537
    media_image1.png
    Greyscale


Regarding claim 25, Raring discloses laser structure, comprising: 
a substrate (see Annotation Figure 2, Character 203 and paragraphs [0032 and 0035]); 
an active region (see Annotation Figure 2, Character 207 and paragraphs [0033 and 0037]) over the substrate (see Annotation Figure 2, Character 203); 
a semiconductor layer (see Annotation Figure 2, Character 209, the reference called “laser stripe region” and paragraphs [0033 and 0036]) over the active region (see Annotation Figure 2, Character 207), the semiconductor layer (see Annotation Figure 2, Character 209) comprising a waveguide (see Annotation Figure 2, Character 3000’) between a top surface (see Annotation Figure 2, Character 209a, examiner interpreted top surface as the top of the waveguide itself) and a lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209), the waveguide (see Annotation Figure 2, Character 3000’) comprising a first side surface (see Annotation Figure 2, Character 3001’), a second side surface (see Annotation Figure 2, Character 3002’), and a central top surface region (see Annotation Figure 2) of the semiconductor layer (see Annotation Figure 2, Character 209), the first side surface (see Annotation Figure 2, Character 3001’) joining the lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209), and the second side surface (see Annotation Figure 2, Character 3002’) joining the lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209); and 
a material (see Annotation Figure 2, Character 211, the reference called “dielectric” and paragraphs [0036 and 0039]) between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the first side surface (see Annotation Figure 2, Character 3001’), and the top surface (see Annotation Figure 2, Character 209a, examiner interpreted top surface as the top of the waveguide itself) of the semiconductor layer (see Annotation Figure 2, Character 209) on one side of the waveguide (see Annotation Figure 2, Character 3000’) and between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the second side surface (see Annotation Figure 2, Character 3002’), and the top surface (see Annotation Figure 2, Character 209a, examiner interpreted top surface as the top of the waveguide itself) of the semiconductor layer (see Annotation Figure 2, Character 209) on another side of the waveguide (see Annotation Figure 2, Character 3000’), with an opening (see Annotation Figure 2, Character 213, and paragraphs [0036 and 0039]) in the material (see Annotation Figure 2, Character 211) at the central top surface region (see Annotation Figure 2) of the semiconductor layer (see Annotation Figure 2, Character 209), the material planarizing (see Annotation Figure 2, Character 1000’, the waveguide is planarized) the waveguide (see Annotation Figure 2, Character 3000’) between the central top surface region (see Annotation Figure 2) and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209).

Annotation Figure 26
    PNG
    media_image2.png
    292
    400
    media_image2.png
    Greyscale

Raring discloses the claimed invention except for a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle.  Behfar teaches the dovetail waveguide (see Annotation Figure 26, character 164, the reference called “ridge”), the dovetail waveguide (see Annotation Figure 26, character 164) comprising a first side surface (see Annotation Figure 26), a second side surface (see Annotation Figure 26) and a central top surface region (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114), the first side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a first angle (see Annotation Figure 26), and the second side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a second angle (see Annotation Figure 26) and opening (see Annotation Figure 26, character 132) in the material (see Annotation Figure 26, character 130) at the central top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164) and a planarizing area (see Annotation Figure 26, character 2000’).  However, it is well known in the art to apply a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle, as discloses by Behfar in (see Annotation Figure 26, Colum 1, Lines 11 – 15, Column 3, Lines 45 – 51, column 8, Lines 41 – 42 and 52 – 53, and Column 9, Lines 6 – 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle, as suggested by Behfar to the laser of Raring, because the ridge (waveguide) could be form as a dovetailed cross-section having a wide top and a narrow base to provide a different optical mode confinement and the ridge width of dovetail may be configured to confine light, and  may also be configured to allow a larger area for a p-side metal contact to reduce contact resistance. The opening could be used to expose a portion of the contact layer.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Raring discloses the claimed invention except for the material comprises an insulating layer of one of MgO or MgF2.  Nakamura teaches an MgO material used as planarization layer and MgO is an insulation layer.  However, it is well known in the art to modify the MgO material used as planarization layer as discloses by Nakamura in (see paragraph [0247]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known MgO material used as planarization layer as suggested by Nakamura to the laser of Raring, to provide a flat and smooth area, is a good electrical and thermal insulators, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 26, Raging, Behfar and Nakamura, Behfar discloses the first angle and second angle (see Annotation Figure 26) are less than ninety degrees (Column 3, Lines 45 - 51).

Regarding claims 28 and 55, Raging, Behfar and Nakamura, Nakamura disclose the material has a dielectric layer consists of MgO (see paragraph [0247]).  
Raging, Behfar and Nakamura discloses the claimed invention except for the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10 to the device of Raging, Behfar and Nakamura, to improve the VCSEL (for example can improve the confining the light and/or the current, etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of dielectric constant and the frequency range of MgO material, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or upon another variable recited in a claim, the Applicant must show that the chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 29, Raging, Behfar and Nakamura, Nakamura discloses wherein the material comprises an insulating layer (see paragraph [0247]) deposited on the first side surface and deposited on the second side surface to planarize the first angle and the second angle (see claim 25 rejection).

Regarding claim 30, Raging, Behfar and Nakamura, Behfar discloses the central top surface region (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) comprises a top surface (see Annotation Figure 26) of the dovetail waveguide dovetail waveguide (see Annotation Figure 26, character 164 and see claim 25).

Regarding claim 31, Raging, Behfar and Nakamura, Behfar discloses the opening (see Annotation Figure 26, character 132, column 8, Lines 41 – 42 and 52 – 53 and see claim 25 rejection) in the material exists at the top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164 and see claim 25 rejection).


    PNG
    media_image3.png
    160
    277
    media_image3.png
    Greyscale


Regarding claim 38, Raging, Behfar and Nakamura, Behfar discloses at least one facet (see Figure 12, Characters 126 or 128 Column 1, Lines 10 – 15, Column 3, Lines 8 – 31, Column 7, Lines 63 – 66).

Regarding claim 39, Raging, Behfar and Nakamura, Behfar discloses the at least one facet (see Figure 12, Characters 126 and 128, Column 7, Lines 1 – 5 and Column 8, Lines 11 - 12) is formed in the active region (see Figures 12 and 26, Character 112).

Regarding claim 40, Raring discloses a method of fabricating a laser structure, comprising: 
arranging an active region (see Annotation Figure 2, Character 207 and paragraphs [0033 and 0037]) over a substrate (see Annotation Figure 2, Character 203 and paragraphs [0032 and 0035]); 
arranging a semiconductor layer (see Annotation Figure 2, Character 209, the reference called “laser stripe region” and paragraphs [0033 and 0036]) over the active region (see Annotation Figure 2, Character 207), the semiconductor layer (see Annotation Figure 2, Character 209) comprising a waveguide (see Annotation Figure 2, Character 3000’) between a top surface (see Annotation Figure 2, Character 209a, examiner interpreted top surface as the top of the waveguide itself) and a lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209), the waveguide (see Annotation Figure 2, Character 3000’) comprising a first side surface (see Annotation Figure 2, Character 3001’), a second side surface (see Annotation Figure 2, Character 3002’), and a central top surface region (see Annotation Figure 2) of the semiconductor layer (see Annotation Figure 2, Character 209), the first side surface (see Annotation Figure 2, Character 3001’) joining the lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209), and the second side surface (see Annotation Figure 2, Character 3002’) joining the lower surface (see Annotation Figure 2, Character 209b) of the semiconductor layer (see Annotation Figure 2, Character 209); and 
depositing an insulating layer (see Annotation Figure 2, Character 211, the reference called “dielectric” and paragraphs [0036 and 0039]) between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the first side surface (see Annotation Figure 2, Character 3001’), and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209) on one side of the waveguide (see Annotation Figure 2, Character 3000’) and between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the second side surface (see Annotation Figure 2, Character 3002’), and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209) on another side of the waveguide (see Annotation Figure 2, Character 3000’), with an opening (see Annotation Figure 2, Character 213, and paragraphs [0036 and 0039]) in the insulating layer (see Annotation Figure 2, Character 211) at the central top surface region (see Annotation Figure 2) of the semiconductor layer (see Annotation Figure 2, Character 209), the insulating layer (see Annotation Figure 2, Character 211) planarizing (see Annotation Figure 2, Character 1000’, the waveguide is planarized) of the waveguide (see Annotation Figure 2, Character 3000’) between the central top surface region (see Annotation Figure 2)  and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209). 
Raring discloses the claimed invention except for a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle.  Behfar teaches the dovetail waveguide (see Annotation Figure 26, character 164, the reference called “ridge”), the dovetail waveguide (see Annotation Figure 26, character 164) comprising a first side surface (see Annotation Figure 26), a second side surface (see Annotation Figure 26) and a central top surface region (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114), the first side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a first angle (see Annotation Figure 26), and the second side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a second angle (see Annotation Figure 26) and opening (see Annotation Figure 26, character 132) in the material (see Annotation Figure 26, character 130) at the central top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164) and a planarizing area (see Annotation Figure 26, character 2000’).  However, it is well known in the art to apply a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle, as discloses by Behfar in (see Annotation Figure 26, Colum 1, Lines 11 – 15, Column 3, Lines 45 – 51, column 8, Lines 41 – 42 and 52 – 53, and Column 9, Lines 6 – 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle, as suggested by Behfar to the laser of Raring, because the ridge (waveguide) could be form as a dovetailed cross-section having a wide top and a narrow base to provide a different optical mode confinement and the ridge width of dovetail may be configured to confine light, and  may also be configured to allow a larger area for a p-side metal contact to reduce contact resistance. The opening could be used to expose a portion of the contact layer.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Raring discloses the claimed invention except for the insulating layer comprise of one of MgO or MgF2.  Nakamura teaches an MgO material used as planarization layer and MgO is an insulation layer.  However, it is well known in the art to modify the MgO material used as planarization layer as discloses by Nakamura in (see paragraph [0247]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known MgO material used as planarization layer as suggested by Nakamura to the laser of Raring, to provide a flat and smooth area, is a good electrical and thermal insulators, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 42, Raging, Behfar and Nakamura, Raging discloses depositing a metal layer (see Annotation Figure 2, character 215 and paragraph [0036]) over the insulating layer (see Annotation Figure 2, character 211) at near to normal incidence on the insulting layer (see Annotation Figure 2, character 211) and on the opening at the top surface of the dovetail waveguide (see claim 40 rejection).

Regarding claim 49, Raging, Behfar and Nakamura, Nakamura discloses the insulating layer consists of MgO (see paragraph [0247] and claim 40 rejection).  

Regarding claims 50 and 51, Raging, Behfar and Nakamura, Nakamura disclose the dielectric layer consists of MgO (see paragraph [0247] and claim 40 rejection).  
Raging, Behfar and Nakamura discloses the claimed invention except for the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10 to the device of Raging, Behfar and Nakamura, to improve the VCSEL (for example can improve the confining the light and/or the current, etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of dielectric constant and the frequency range of MgO material, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or upon another variable recited in a claim, the Applicant must show that the chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 54, Raging, Behfar and Nakamura, Nakamura discloses the insulating layer consists of MgO (see paragraph [0247] and claim 25 rejection).


Claims 32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021), further in view of Kahen et al. (US 6,996,146).

Regarding claim 32, Raging, Behfar and Nakamura, Behfar discloses the material comprises an insulating layer (see Annotation Figure 26, Character 130) onto the first side surface (see Annotation Figure 26), the second side surface (see Annotation Figure 26), the surface of the semiconductor layer (see Annotation Figure 26, Character 114), and a portion of the top surface of the dovetail waveguide (see Annotation Figure 26, Character 164) to planarize (see Annotation Figure 12, Character 2000’) the dovetail waveguide (see claim 25 rejection); and
the opening (see Annotation Figure 26, character 132) in the material comprises an opening (see Annotation Figure 26, character 132) in the insulating layer (see Annotation Figure 26, character 130) at the top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164).
Raging, Behfar and Nakamura discloses the claimed invention except for discloses the material comprises an insulating layer evaporated.   Kahen teaches the insulating layer which is deposited by thermal evaporation.  However, it is well known in the art to apply and/or modify the insulating layer which is deposited by thermal evaporation as discloses by Kahen in (see Column 5, Lines 17 – 19).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the insulating layer which is deposited by thermal evaporation as suggested by Kahen to the device of Raging, Behfar and Nakamura to provide a smaller insulating layer, and also using this techniques provide the advantage of highest purity due to a low pressure. 

Regarding claim 52, Raging, Behfar and Nakamura, Behfar discloses the insulating layer (see Annotation Figure 26, Character 130) on the first side surface (see Annotation Figure 26), on the second side surface (see Annotation Figure 26) and on the surface of the semiconductor layer (see Annotation Figure 26, Character 114).
Raging, Behfar and Nakamura discloses the claimed invention except for discloses the material comprises an insulating layer evaporated.   Kahen teaches the insulating layer which is deposited by thermal evaporation.  However, it is well known in the art to apply the insulating layer which is deposited by thermal evaporation as discloses by Kahen in (see Column 5, Lines 17 – 19).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the insulating layer which is deposited by thermal evaporation as suggested by Kahen to the device of Raging, Behfar and Nakamura, to provide a smaller insulating layer, and also using this techniques provide the advantage of highest purity due to a low pressure. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021), further in view of Kahen et al. (US 6,996,146), further in view of Qian et al. (US 6,365,968).

Regarding claim 33, Raging, Behfar, Nakamura and Kahen, Behfar discloses a metal layer (see Annotation Figure 26, character 140, the reference called “p-contact” and Column 8, Lines 51 – 52) over the insulating layer (see Annotation Figure 26, character 130), the metal layer (see Annotation Figure 26, character 140) being deposited at near to normal incidence on the insulating layer (see Annotation Figure 26, character 130)  and on the opening (see Annotation Figure 26, Character 132) at the top surface of the dovetail waveguide (see Annotation Figure 26, character 164).
Raging, Behfar, Nakamura and Kahen discloses the claimed invention except for a bond pad attached to the metal layer for electrical conductivity to the top surface of the dovetail waveguide.  Qian teaches a bond pad.  However, it is well known in the art to apply the bond pad as discloses by Qian in (see Column 1, Lines 12 – 46).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known bond pad as suggested by Qian to the device of Raging, Behfar, Nakamura and Kahen, could be used to accommodate wire bonding, to reduce parasitic capacitance and are arranged in order to enable the selective area bonding process.
Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 53 recites a method of fabricating a laser  structure including the specific step limitation of depositing the insulating layer comprises: supporting the substrate at an angle with respect to an evaporant stream; heating the substrate; and electron beam evaporating of MgO into the evaporant stream, the evaporant stream being directed toward the first side surface, the second side surface, and the semiconductor layer for depositing the insulating layer on the first side surface, on the second side surface, and on the semiconductor layer, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  Applicant argued that "Raring, Behfar, and Nakamura do not describe or suggest "a material between the central top surface region, the lower surface, the first side surface, and the top surface of the semiconductor layer on one side of the dovetail waveguide and between the central top surface region, the lower surface, the second side surface, and the top surface of the semiconductor layer on another side of the dovetail waveguide, ... the material planarizing the first angle and the second angle of the dovetail waveguide between the central top surface region and the top surface of the semiconductor layer.

The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.   

    PNG
    media_image4.png
    352
    595
    media_image4.png
    Greyscale

Raring (‘075) on Annotation Figure 2 disclose a planarized (see Annotation Figure 2, Character 1000’, the waveguide is planarized) on the ridge sides (see Annotation Figure 2, Character 3001’ and 3002’).  
Examiner agreed that the Raring (‘075) don’t disclose or suggested a dovetail waveguide, for that reason examiner made a 103 rejection.  Raring (‘075) shows planarized on the ridge side and that it was not used to show dovetail.

    PNG
    media_image5.png
    364
    406
    media_image5.png
    Greyscale

Behfar (‘497) on Annotation Figure 26 disclose a semiconductor layer (114) comprising a dovetail waveguide (164) and a planarizing waveguide (2000’).
Nakamura (‘735) disclose a material to planarizing, the material is MgO.  Nakamura was not used in the last Office Action filed on April 04, 2022 to planarizing the sides of the dovetail, was used to prove that the material MgO is known in the art and could be to use to planarizing an area or region in optical devices.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner suggest to the applicant to reciting more structure of the device, for example, describe the spaces or gaps on either side of the dovetail waveguide, and/or describe the two ridges in each side of the dovetail waveguide or the top surface in each side of the semiconductor layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    /Delma R Fordé/Examiner, Art Unit 2828              
/TOD T VAN ROY/Primary Examiner, Art Unit 2828